DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
In Fig. 2, S202, "10AND" should be replaced by --10 AND--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Interpretation
The Office interprets "referring to the behavior model" (claim 1, line 12) as accessing the behavioral model.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a)/1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
The claims refer to "samples" (e.g. claim 1, line 13).  However, the disclosure does not make clear what these samples actually are.  Samples are associated with the states (Fig. 10B-10D).  A sample can be at a location (p. 3, lines 1-2).  The samples can be distributed uniformly or randomly (p. 22, lines 20-25).  The samples can be weighted (p. 23, lines 1-2).  A sample can be in one of the states (p. 23, lines 3-7).  But what, exactly, is a sample?  A sample is not another word for state, since there isn't a one-to-one correspondence (there are four samples corresponding to the LOAD state in Fig. 10D).  If the samples aren't coefficients of random values associated with each state and then weighted by measurements, since Fig. 10B, whose description (p. 22, lines  immediately follows the statement that samples can be distributed uniformly or randomly (p. 22, lines 20-25), does not illustrate a uniform distribution.  But if the distribution shown is a random distribution, then how could the TRANSPORT state ever be determined, since there is no sample to be weighted by measurements?  The samples do not correspond to the transmitters, since Fig. 8 illustrates four transmitters, p. 23, lines 10-31 describe four transmitters with regard to Fig. 12A-12B, but Fig. 10B-10D show five samples.


The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 2, line 1 recites the limitation "the transmitter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 4 recites the limitation "the transmitter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 1 recites the limitation "the transmitter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 2 recites the limitation "the transmitter".  There is insufficient antecedent basis for this limitation in the claim.“
Claim 6, line 2 recites the limitation "RFID".  The claim should recite what an acronym stands for the first time it is used.
We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro (JP 2013054703 A) in view of Wagner (US 8,659,429 B1).
In regard to claim 1, Kazuhiro discloses:
a processor (¶67);
a storage unit (¶67) [where a processor/processing unit inherently includes associated storage];
a positioning system for measuring the position of a worker (¶32) [where a laser range finder is the disclosed positioning system].
Kazuhiro fails to disclose a plurality of transmitters and a receiver.
Wagner teaches a positioning system for measuring the position of a worker (Fig. 1) comprising a plurality of transmitters (10, Fig. 1) and a receiver (both references to 16, Fig. 1) at the worker (both references to 16, Fig. 14).
Replacing the laser range finder positioning system of Kazuhiro with a transmitters and receiver positioning system Kazuhiro is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for determining the position of a worker, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the position of the worker.
The remaining claim limitation(s) are recited in functional language.  There is no structure recited.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Where functional language is present, in order to anticipate, the prior art must be capable of performing the function claimed, but the function need not be disclosed by the prior art.  The prior art must be devoid of any structure that would preclude it from functioning in that manner.  In re Schreiber, 44 USPQ2d 1429 at 1431-32.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, Wagner discloses the a plurality of transmitters performing the function of emitting signals and the receiver performing the function of receiving the plurality of signals emitted from the plurality of transmitters (col. 2, lines 38-63) [where the receiver at module 16 receives a response from tags 10 and performs triangulation].
Here, the processor of Kazuhiro would be capable of being programmed to perform the particular function(s) recited in the claim(s) and the storage unit associated with the processor would be capable of the function of storing as recited in the claim(s).
Kazuhiro particularly discloses a behavioral model including a plurality of states and a transition probability between the states, the plurality of states being of a worker (p. 1, claim 3; ¶17) [where the Markov model is the behavioral model]; the processor referring to the behavioral model of the storage unit, performing a probability transition of samples of the possessor in the behavioral model, and estimating the state of the possessor by redistributing the samples in the behavioral model by using the determined and a result of the probability transition (¶43-47) [where position samples are used and redistributed to determine the moving track/trajectory of the worker].
In the combination, the worker is the a possessor of the receiver in a space where the plurality of transmitters is provided; and the determined position is based on the plurality of signals.
In regard to claims 2-4, these claims do not add any further structure to the system.  The processor and storage unit would be capable of performing the recited functions.  Wanger further discloses the function of determining a distance from a strength of the signal from each of the transmitters (col. 1, lines 51-54; col. 2, lines 59-63) [where range in col. 1, line 54 is another term for distance].
In regard to claim 6, Wagner further disclose the transmitter is a RFID (10, Fig. 1; col. 2, line 40), and the receiver is an RF reader (both references to 16, Fig. 1; col. 3, lines 9-16).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro and Wagner, as applied to claim 1, and further in view of Connolly (US 2014/0330604 A1).
Kazuhiro and Wagner fail to explicitly teach that the transmitter is a beacon.
Wagner further disclose the transmitter is a RFID (10, Fig. 1; col. 2, line 40).
Connolly teaches that a beacon is a known alternative to an RFID tag for a position tracking system (¶25).
Replacing the RFID tag of Wagner with a beacon is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for transmitting in a system for determining position, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of transmitting in a system determining position.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648